United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-1615
                                    ___________

Jeffrey Alan Olson,                     *
                                        *
            Appellant,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
Gerald O. Williams, Attorney at Law; *
United States Senate; United States     * [UNPUBLISHED]
Congress,                               *
                                        *
            Appellees.                  *
                                   ___________

                              Submitted: October 7, 2005
                                 Filed: October 20, 2005
                                  ___________

Before BYE, McMILLIAN, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

       Jeffrey Olson appeals the district court’s1 dismissal of his complaint. We agree
with the district court that Olson failed to comply with an earlier district court order
prohibiting him from filing specified complaints prior to receiving permission to do
so.



      1
      The Honorable Michael J. Davis, United States District Judge for the District
of Minnesota.
Accordingly, we affirm. See 8th Cir. R. 47B.
               ______________________________




                            -2-